Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Reason for Allowance


1.          Claims 1-20 are considered Allowable over prior art of record for the following reason presented below.  

2.         The following is an examiner’s statement of reasons for allowance: 

Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 

Regarding Claim 1,
A non-transitory computer-readable storage medium having instructions stored thereon for semantic segmentation, which, when executed by a processor of a computing device cause the computing device to perform actions comprising: receiving source image data that encodes a source image, wherein the source image data includes a set of pixels and a first subset of the set of pixels is associated with a visual depiction of an object within the source image; generating a course segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels, and wherein the source image and the coarse segmentation mask are of a first image resolution; using a segmentation refinement model to generate a first intermediate segmentation mask based on a concatenation of downsized image data and a downsized segmentation mask, wherein the first intermediate segmentation mask is of a second image resolution; and using  the segmentation refinement model to iteratively generate a refined segmentation mask based on an upsizing operation of the first intermediate segmentation mask and on a concatenation of the source image data and the coarse segmentation mask, wherein the refined segmentation mask is employed to finely segment the source image data by identifying a third subset of the set of pixels, and wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels, and wherein the refined segmentation mask is of the first image resolution.  

Regarding Claim 8,
A method for segmenting an object that is visually depicted via a first subset of a set of pixels of a source image that is encoded by source image data, the method comprising: steps for receiving a coarse segmentation mask that coarsely segments the object by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels, and wherein the source image and the coarse segmentation mask are of a first image resolution; steps for using a segmentation refinement model to generate a first intermediate segmentation mask based on a concatenation of downsized image data and a downsized segmentation mask, wherein the downsized image data, the downsized segmentation mask, and the first intermediate segmentation mask is of the second image resolution; and steps for generating a refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask, the segmentation refinement model and a concatenation of the source image and the coarse segmentation mask, wherein the refined segmentation mask is of the first image resolution; and steps for using the refined segmentation mask to finely segment the source image by identifying a third subset of the set of pixels, wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels.  

Regarding Claim 14,
A computing system for semantic segmentation, comprising: a processor device; and a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, perform actions comprising:  generating a difference map based on a comparison of a training coarse segmentation mask and a ground-truth (GT) segmentation mask corresponding to a training image, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train a segmentation refinement model; receiving source image data that encodes a source image, wherein the source image data includes a set of pixels and a first subset of the set of pixels is associated with a visual depiction of an object within the source image; generating a coarse segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels; and  using the segmentation refinement model to iteratively generate a refined segmentation mask based on a concatenation of the source image data and the coarse segmentation mask, wherein the refined segmentation model is employed to finely segment the source image data by identifying a third subset of the set of pixels, wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels.  

Regarding Claim 1 : Claim 1 is rejected over prior art TALATHI (USPUB 20180101957) in view of Shu Kong (NPL Doc. “Recurrent Scene Parsing with Perspective Understanding in the Loop” , 12/06/2017,Computer Vision and Pattern Recognition,arXiv:1705.07238 [cs.CV],Pages 1-8,11,15,16)   teaches   A non-transitory computer-readable storage medium having instructions stored thereon for semantic segmentation, which, when executed by a processor of a computing device cause the computing device to perform actions comprising: receiving source image data that encodes a source image, wherein the source image data includes a set of pixels and a first subset of the set of pixels is associated with a visual depiction of an object within the source image; generating a course segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels,… wherein the refined segmentation mask is employed to finely segment the source image data by identifying a third subset of the set of pixels, and wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels, and wherein the refined segmentation mask is of the first image resolution.   (detailed rejection of the claim mentioned within Office Action dated 03/09/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 5/10/2021 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 1  " wherein the source image and the coarse segmentation mask are of a first image resolution; using a segmentation refinement model to generate a first intermediate segmentation mask based on a concatenation of downsized image data and a downsized segmentation mask, wherein the first intermediate segmentation mask is of a second image resolution; and using  the segmentation refinement model to iteratively generate a refined segmentation mask based on an upsizing operation of the first intermediate segmentation mask and on a concatenation of the source image data and the coarse segmentation mask,”

Regarding Claim 8 : Claim 8 is rejected over prior art TALATHI (USPUB 20180101957) in view of Shu Kong (NPL Doc. “Recurrent Scene Parsing with Perspective Understanding in the Loop” , 12/06/2017,Computer Vision and Pattern Recognition,arXiv:1705.07238 [cs.CV],Pages 1-8,11,15,16)   teaches  A method for segmenting an object that is visually depicted via a first subset of a set of pixels of a source image that is encoded by source image data, the method comprising: steps for receiving a coarse segmentation mask that coarsely segments the object by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels,… wherein the refined segmentation mask is of the first image resolution; and steps for using the refined segmentation mask to finely segment the source image by identifying a third subset of the set of pixels, wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels.    (detailed rejection of the claim mentioned within Office Action dated 03/09/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 5/10/2021 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 8  " wherein the source image and the coarse segmentation mask are of a first image resolution; steps for using a segmentation refinement model to generate a first intermediate segmentation mask based on a concatenation of downsized image data and a downsized segmentation mask, wherein the downsized image data, the downsized segmentation mask, and the first intermediate segmentation mask is of the second image resolution; and steps for generating a refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask, the segmentation refinement model and a concatenation of the source image and the coarse segmentation mask,”

Regarding Claim 14 : Claim 14 is rejected over prior art TALATHI (USPUB 20180101957) in view of Shu Kong (NPL Doc. “Recurrent Scene Parsing with Perspective Understanding in the Loop” , 12/06/2017,Computer Vision and Pattern Recognition,arXiv:1705.07238 [cs.CV],Pages 1-8,11,15,16)   teaches  A computing system for semantic segmentation, comprising: a processor device; and a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, perform actions comprising: … wherein the second subset of pixels is a coarse approximation of the first subset of pixels; and  using the segmentation refinement model to iteratively generate a refined segmentation mask based on a concatenation of the source image data and the coarse segmentation mask, wherein the refined segmentation model is employed to finely segment the source image data by identifying a third subset of the set of pixels, wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels.    (detailed rejection of the claim mentioned within Office Action dated 03/09/2021)  and  also Examiner considers the remarks/ argument presented by the Applicant  on 5/10/2021 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 14  "  generating a difference map based on a comparison of a training coarse segmentation mask and a ground-truth (GT) segmentation mask corresponding to a training image, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; using the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train a segmentation refinement model; receiving source image data that encodes a source image, wherein the source image data includes a set of pixels and a first subset of the set of pixels is associated with a visual depiction of an object within the source image; generating a coarse segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels,”



3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and FAX number ( 571) 273- 9799.   The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637